Exhibit 10.30
JOINDER, ASSUMPTION AND FIRST AMENDMENT
TO LOAN AND SECURITY AGREEMENT
Effective Date: March 4, 2011
     This JOINDER, ASSUMPTION AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this “First Amendment”), dated as of March 4, 2011, is by and among, (a)
SILICON VALLEY BANK, a California corporation with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462, as administrative agent and
collateral agent (collectively, in such capacities, “Agent”), (b) the several
banks and other financial institutions or entities parties to this First
Amendment (“Lenders”), and (c) TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), LONGHORN ACQUISITION, LLC, a Maryland limited liability
company (“Longhorn”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), QUASAR ACQUISITION, LLC, a Maryland limited liability company
(“Quasar”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), and
TRIDENT SPACE & DEFENSE, LLC, a Delaware limited liability company (“Trident”,
and together with TCS, Longhorn, Solvern, Quasar and NIM, jointly and severally,
individually and collectively, referred to as “Borrower”), each with a principal
place of business located at 275 West Street, Suite 400, Annapolis, Maryland
21401.
Recitals
     WHEREAS, reference is made to a certain Loan and Security Agreement, dated
as of December 31, 2009 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”), by and among Agent, Lenders,
TCS, Longhorn, Solvern, Quasar and NIM (TCS, Longhorn, Solvern, Quasar and NIM
are hereinafter referred to jointly and severally, individually and
collectively, as “Existing Borrower”).
     WHEREAS, reference is also made to a certain Waiver and Consent to
Acquisition, dated as of January 31, 2011 (the “Trident Consent”), by and among
Agent, Lenders and Existing Borrower, pursuant to which Agent and Lenders
consented to the acquisition by TCS of all of the issued and outstanding
membership interests of Trident (the “Trident Acquisition”), subject to the
terms and conditions set forth therein.
     WHEREAS, pursuant to the terms of the Trident Consent and the Loan
Agreement, Existing Borrower is to cause Trident to become a co-Borrower under
the Loan Documents and grant to Agent, for the ratable benefit of the Secured
Parties, a continuing pledge and security interest in and to the assets of
Trident.
     WHEREAS, Existing Borrower has advised Agent that, among other things,
Existing Borrower desires to (i) join Trident as a co-Borrower under the Loan
Documents and (ii) amend certain terms and conditions of the Loan Agreement as
set forth herein.
     WHEREAS, Agent and Lenders are willing to amend certain provisions of the
Loan Agreement, in each case on the terms and conditions set forth herein, and
in reliance upon the representations and warranties set forth below.

 



--------------------------------------------------------------------------------



 



Agreement
          NOW, THEREFORE, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this First
Amendment shall have the meanings given to them in the Loan Agreement.
     2. Joinder and Assumption. The undersigned, TRIDENT SPACE & DEFENSE, LLC, a
Delaware limited liability company (“New Borrower”), is a wholly owned
Subsidiary of TCS. New Borrower hereby joins the Loan Agreement and each of the
other Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and the other Loan
Documents, as if it were originally named as a “Borrower” therein. Without
limiting the generality of the preceding sentence, New Borrower hereby assumes
and agrees to pay and perform when due all present and future indebtedness,
liabilities and obligations of Existing Borrower under the Loan Agreement,
including, without limitation, the Obligations. All references in the Loan
Documents to “Borrower” shall be deemed to refer to and include New Borrower.
Further, all present and future Obligations of Existing Borrower shall be deemed
to refer to all present and future Obligations of New Borrower. New Borrower
acknowledges that the Obligations are due and owing to Agent and Lenders from
Existing Borrower, without any defense, offset or counterclaim of any kind or
nature whatsoever as of the date hereof.
     3. Grant of Security Interest. To secure the payment and performance in
full of all of the Obligations, New Borrower hereby grants to Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in, and
pledges to Agent, for the ratable benefit of the Secured Parties, all of New
Borrower’s right, title and interest in and to the Collateral (as more
particularly described on Exhibit A attached hereto), whether now owned or
existing or hereafter created, acquired, or arising, and wherever located. New
Borrower further covenants and agrees by its execution hereof that it shall
execute all such instruments and take all such actions that are reasonably
required by Agent in order to grant a valid, perfected security interest to
Agent in the Collateral (subject only to Permitted Liens). New Borrower hereby
authorizes Agent to file financing statements, without notice to New Borrower,
with any necessary jurisdictions in order to perfect or protect Agent’s interest
or rights hereunder.
     4. Amendments to Loan Agreement. The provisions of the Loan Agreement are
hereby amended as follows:
     (a) Section 6.9 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
     “6.9 Financial Covenants.
     Maintain as of the last day of each month, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:
     (a) Adjusted Quick Ratio. (i) for each monthly period beginning with the
monthly period ending February 28, 2011 through and including the monthly period
ending May 31, 2012, an Adjusted Quick Ratio of not less than 1.10:1.00; and
(ii) for each monthly period beginning with the monthly period ending June 30,
2012 and as of the last day of each monthly period thereafter, an Adjusted Quick
Ratio of not less than 1.25:1.00.

 



--------------------------------------------------------------------------------



 



     (b) Fixed Charge Coverage Ratio. (i) for each quarterly period beginning
with the quarterly period ending March 31, 2011 through and including the
quarterly period ending December 31, 2011, a Fixed Charge Coverage Ratio of not
less than 1.10:1.00; and (ii) for each quarterly period beginning with the
quarterly period ending March 31, 2012 and as of the last day of each quarterly
period thereafter, a Fixed Charge Coverage Ratio of not less than 1.25:1.00.”
     (b) The definition of “Adjusted Quick Ratio” in Section 14 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Adjusted Quick Ratio” means the ratio of (A) (i) Borrower’s unrestricted cash,
unrestricted Cash Equivalents and unrestricted marketable securities plus
(ii) the aggregate value of Borrower’s net billed accounts receivable, plus
(iii) the value of Borrower’s unbilled accounts receivable which are
contractually due in an aggregate amount not to exceed 85% of Borrower’s net
billed accounts receivable divided by (B) (i) Borrower’s Current Liabilities
(including, without limitation, all Indebtedness owed to Lenders and any
Reserves established by Agent), less (ii) the current portion of Borrower’s
Deferred Revenue, less (iii) to the extent included as Current Liabilities, all
principal Indebtedness owing under the NIM Seller Notes.
     (c) Clause (j) of the definition of “Eligible Accounts” in Section 14.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
“(j) Accounts owing from the United States or any department, agency, or
instrumentality thereof except for (i) Accounts arising from contracts with the
United States or any department, agency, or instrumentality thereof having a
value of $50,000 or less or (ii) Accounts arising from contracts with the United
States or any department, agency, or instrumentality thereof if Borrower has
assigned its payment rights to Agent and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;”
     5. Representations and Warranties. To induce Agent and Lenders to enter
into this First Amendment, Borrower hereby represents and warrants to Agent and
Lenders as follows:
     (a) As of the First Amendment Effective Date, the representations and
warranties contained in the Loan Documents are true and correct with respect to
New Borrower, with the same force and effect as if New Borrower was named as
“Borrower” in the Loan Documents in addition to Existing Borrower (except (i) to
the extent that such representations and warranties relate to an earlier date,
(ii) any representations or warranties relating to a Perfection Certificate by
New Borrower or any information disclosed in a Perfection Certificate by New
Borrower shall not be effective until the delivery of the Perfection Certificate
in accordance with Section 10(c) of this First Amendment and (iii) except as
otherwise permitted by the terms of the Loan Documents);
     (b) As of the First Amendment Effective Date, the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects (except to the extent such representations and warranties
relate to an earlier date, in which case they are true, accurate and complete in
all material respects as of such date, and except as otherwise permitted by the
terms of the Loan Documents);

 



--------------------------------------------------------------------------------



 



     (c) As of the First Amendment Effective Date, no Event of Default has or
shall have occurred and is continuing; and
     (d) Borrower has the power and due authority to execute and deliver this
First Amendment.
     6. Integration. This First Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this First
Amendment and the Loan Documents merge into this First Amendment and the Loan
Documents.
     7. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed
and, except as expressly amended, modified and supplemented hereby, the Loan
Documents are and shall remain in full force and effect. This First Amendment is
not a novation and the terms and conditions of this First Amendment shall be in
addition to and supplemental to all terms and conditions set forth in the Loan
Documents. In the event of any conflict or inconsistency between this First
Amendment and the terms of the Loan Documents, the terms of this First Amendment
shall be controlling, but the Loan Documents document shall not otherwise be
affected or the rights therein impaired.
     8. Counterparts. This First Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     9. Effectiveness. This First Amendment shall be effective as of March 4,
2011 (the “First Amendment Effective Date”), provided that:
     (a) This First Amendment shall have been duly executed and delivered to
Agent by each party hereto.
     (b) New Borrower shall have delivered to Agent the following documents,
each in form and substance satisfactory to Agent:
     (i) a certificate of an authorized officer of New Borrower with respect to
the certificate of formation, limited liability company agreement, incumbency,
and resolutions of the manager of New Borrower, authorizing the execution and
delivery of this First Amendment;
     (ii) a good standing certificate of New Borrower certified by the Delaware
Secretary of State as of a date no earlier than thirty (30) days prior to the
First Amendment Effective Date; and
     (iii) certified copies, dated as of a recent date, of UCC, federal and
state tax lien and judgment lien searches, as Agent shall request, accompanied
by written evidence (including any UCC termination statements) that the Liens
indicated in any such searches constitute Permitted Liens.
(c) No Default or Event of Default shall have occurred and be continuing.
     10. Post-Closing Delivery of Documents. New Borrower hereby agrees that the
following documents shall be delivered to Agent on or before April 15, 2011,
each in form and substance reasonably satisfactory to Agent:

 



--------------------------------------------------------------------------------



 



     (a) evidence satisfactory to Agent that the insurance policies required for
New Borrower by the Loan Agreement are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements (as applicable) in favor of Agent;
     (b) Control Agreements with such financial institutions as may be required
by Agent pursuant to the terms of the Loan Agreement;
     (c) a Perfection Certificate executed by New Borrower, together with the
duly executed original signatures thereto;
     (d) a landlord’s consent in favor of Agent for each of New Borrower’s
leased locations, together with the duly executed original signatures thereto,
as required by Agent;
     (e) a bailee’s/warehouseman’s waiver executed by each bailee, if any, of
New Borrower, as required by Agent;
     (f) a certificate of foreign qualification from the Secretary of State (or
comparable governmental entity) of each state in which New Borrower is qualified
to transact business as a foreign entity; and
     (g) a legal opinion of New Borrower’s counsel, in form and substance
acceptable to Agent, together with the duly executed original signatures
thereto, as required by Agent.
In the event that New Borrower fails to deliver one or more of the post-closing
deliverables described in this Section 10 within the foregoing timeframe, it
shall constitute an Event of Default under the Loan Agreement, without any
notice or grace, unless waived in writing by Agent and Required Lenders.
     11. Fees. Borrower shall pay to Agent, for the ratable benefit of Lenders,
a modification fee equal to Fifty Thousand Dollars ($50,000), which fee shall be
due and shall be deemed fully earned as of the First Amendment Effective Date.
Borrower also agrees to pay Agent any and all Secured Party Expenses (including,
without limitation, reasonable attorney’s fees and expenses) incurred by Agent
in connection with the documentation and negotiation of this First Amendment.
     12. Ratification of Loan Documents. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Agent, for the ratable benefit of the Secured Parties, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.
     13. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Agent or
Lenders with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have prior to the date hereof, any offsets, defenses, claims,
or counterclaims against Agent or Lenders, whether known or unknown, at law or
in equity, all of them are hereby expressly WAIVED and Borrower hereby RELEASES
Agent and Lenders from any liability thereunder.
     14. Continuing Validity. Borrower understands and agrees that in modifying
the existing Obligations, Agent and Lenders are relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Loan Documents.
Except as expressly permitted by this First Amendment, the terms of the Loan
Documents remain unchanged and in full force and effect. Agent’s and Lenders’
agreement to

 



--------------------------------------------------------------------------------



 



execute and deliver this First Amendment in no way shall obligate Agent and
Lenders to make any future modifications to the Obligations. Nothing in this
First Amendment shall constitute a satisfaction of the Obligations. It is the
intention of Agent, Lenders and Borrower to retain as liable parties all makers
of the Loan Documents, unless the party is expressly released by Agent and
Lenders in writing.
     15. Right of Set-Off. In consideration of Agent’s and Lenders’ agreement to
enter into this First Amendment, Borrower hereby reaffirms and hereby grants to
Agent, for the ratable benefit of the Secured Parties, a lien, security interest
and right of set off as security for all Obligations, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or any entity under the control of Agent or Lenders (including any
subsidiary of the Agent or Lenders) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Agent or Lenders, subject to the terms of the Loan Agreement,
may set off the same or any part thereof and apply the same to any Obligation of
Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE AGENT OR LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     16. Choice of Law. Section 12 of the Loan Agreement is hereby incorporated
by reference, in its entirety.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This First Amendment is executed as of the date first written above.

            NEW BORROWER:

TRIDENT SPACE & DEFENSE, LLC
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.     
Title:   Manager        EXISTING BORROWER:

TELECOMMUNICATION SYSTEMS, INC.
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.     
Title:   Senior Vice President and Chief
Financial Officer        LONGHORN ACQUISITION, LLC
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.     
Title:   Senior Vice President and Chief
Financial Officer        SOLVERN INNOVATIONS, INC.
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.     
Title:   Treasurer        QUASAR ACQUISITION, LLC
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.     
Title:   Senior Vice President and Chief
Financial Officer        NETWORKS IN MOTION, INC.
                     

 



--------------------------------------------------------------------------------



 



         

                  By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M.
Brandt, Jr.      Title:   Senior Vice President, Chief
Financial Officer and Treasurer        AGENT:

SILICON VALLEY BANK
      By:   /s/ Megan Scheffel       Name:   Megan Scheffel      Title:   Senior
Vice President        LENDERS:

SILICON VALLEY BANK
      By:   /s/ Megan Scheffel       Name:   Megan Scheffel      Title:   Senior
Vice President        MANUFACTURERS & TRADERS TRUST
COMPANY
      By:   /s/ Mary Francis Isakov       Name:   Mary Francis Isakov     
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A — COLLATERAL DESCRIPTION
The Collateral consists of all of New Borrower’s right, title and interest in
and to the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
     all of New Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

 